DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Application filed on 04/22/2021
Application is a 371 of PCT/JP2019/034567 09/03/2019
Application claims a FP date of Oct 29, 2018
Claims 1 and 15 are independent
Claims 1-15 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 and 07/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tsukada et al. (WO2017081840A1 Published on May 18,2017.  U.S. Patent Publication Number 2019/0098237 A1 has been used for citing purposes).

Regarding Claim 1, Tsukada discloses an imaging element (Fig 1 – imaging device 100) comprising: 
in a package (Fig 1 – package 10) having a wiring inside (Fig 1 – wiring 12) and provided with a recess (Fig 1 – Recess 11) for mounting an imaging chip (Fig 1 – image sensor 30), an electromagnetic shield that is arranged between the wiring and the imaging chip (Fig 1 – Shield 40; Fig 1 clearly shows that the shield is arranged between the sensor 30 and wiring 12; ¶0062); and 
an adhesive that is used to mount the imaging chip, the adhesive being arranged to cover the electromagnetic shield (In ¶0024 Tsukada discloses that the shield may be bonding film including a conductor formed on copper or iron and bond the solid-state image sensor; Further in ¶0074 Tsukada discloses that the shield 40 may be a die bonding film formed of adhesive resin containing particles of a magnetic material and may bond the solid-state image sensor 30).

Regarding Claim 2, Tsukada discloses wherein the adhesive is arranged to cover the electromagnetic shield entirely (Since in ¶0074 Tsukada discloses that the shield 40 may be a die bonding film formed of adhesive resin containing particles of a magnetic material it is not unreasonable to interpret that Tsukda discloses that the adhesive covers the electromagnetic shield entirely).

Regarding Claim 9, Tsukada discloses wherein a size of the electromagnetic shield is smaller than a size of the imaging chip in top view (In the embodiment of Fig 5, Tsukada discloses that the shield 40 surrounds the image sensor 30 and therefore it could be interpreted that the size (area) of the shield is smaller than the size of the image sensor 30).

Regarding Claim 10, Tsukada discloses wherein a size of the electromagnetic shield is substantially same as a size of a light receiving surface of the imaging chip in top view (In Fig 1, Tsukada discloses that the shield 40 is substantially the same size as the image sensor 30).

Regarding Claim 14, Tsukada discloses wherein the electromagnetic shield includes a magnetic shield or an electrostatic shield (Tsukada in ¶0056 discloses that the material of the shield 40 may be a magnetic body or a conductor such as copper and iron, and preferably an iron-nickel based soft magnetic material).

Regarding Claim 15, this claim is an imaging apparatus claim that has limitation similar to claim 1.  Since in ¶0054 Tsukada discloses signal processing region and a circuit region arranged around the signal processing region, Tsukada discloses all the limitations of Claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al. (WO2017081840A1 Published on May 18,2017.  U.S. Patent Publication Number 2019/0098237 A1 has been used for citing purposes) in view of Pulver (U. S. Patent Publication Number 2001/0050175 A1).

Regarding Claim 3, Tsukada discloses that adhesive covers the electromagnetic shield, but fails to clearly disclose wherein the adhesive is arranged to cover an outer surface of the electromagnetic shield entirely.
Instead in a similar endeavor, Pulver discloses wherein the adhesive is arranged to cover an outer surface of the electromagnetic shield entirely (In Fig 2 and 3, Pulver teaches the structure of an electromagnetic shield 10 and/or 100 where he teaches that layer 40 is and adhesive layer and it is the outer surface of the shield).
Tsukada and Pulver are combinable because both are related to electronic devices using electromagnetic shield. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electronic shield as taught by Pulver in the imaging module disclosed by Tsukada. 
Pulver in ¶0002.
Therefore, it would have been obvious to combine Tsukada and Pulver to obtain the invention as specified in claim 3.

Regarding Claim 4, Tsukada in view of Pulver discloses wherein the electromagnetic shield is formed by laminating an adhesive film on both surfaces of a metal film (Pulver: Plulver teaches this when he discloses the structure of the electromagnetic shield structure in Figs 2 and 3.  He also discloses the metal (conductive layers). In ¶0051 he further discloses that an adhesive sheet is placed on the outermost layer 105 and the adhesive sheet has adhesive on both sides).

Regarding Claim 5, Tsukada in view of Pulver discloses wherein the adhesive is arranged to entirely cover the metal film exposed on an outer surface of the electromagnetic shield (Pulver: Plulver teaches this when he discloses the structure of the electromagnetic shield structure in Figs 2 and 3.  In ¶0049, Pulver teaches that the adhesive layer 140 is used to affix the shield 100 to the electronic component upon which the shield is mounted.).

Regarding Claim 6, Tsukada in view of Pulver discloses wherein the imaging chip has a substantially rectangular shape in top view (Tsukada:  Tsukada discloses this in Figs 1, 2, 5 and 6 and in ¶0067 where it is clear that the image sensor 30 is substantially rectangular in the top view), 
the electromagnetic shield has a substantially rectangular shape in top view (Tsukada:  In Figs 5 and 6 he further discloses that the shield 40 is also rectangular), 
the adhesive is arranged in a hollow-square shape in top view (Tsukada: In Fig 2, and 6 Tsukada discloses the shape in top view and appears to be a hollow-square shape) to cover an outer surface of the electromagnetic shield entirely (Pilver: In ¶0049, Pulver teaches that the adhesive layer 140 is used to affix the shield 100 to the electronic component upon which the shield is mounted.), and 
the imaging chip is mounted on an upper side of the adhesive arranged in the hollow-square shape (Tsukada:  Fig 1 and 5 show that the image sensor 30 is on the upper side of the shield which could be around the periphery of the image sensor (see ¶0077-¶0078).

Regarding Claim 7, Tsukada in view of Pulver discloses wherein the electromagnetic shield is formed by laminating an adhesive film on both surfaces (Pulver: Plulver teaches this when he discloses the structure of the electromagnetic shield structure in Figs 2 and 3.  He also discloses the metal (conductive layers). In ¶0051 he further discloses that an adhesive sheet is placed on the outermost layer 105 and the adhesive sheet has adhesive on both sides) of a metal film at a portion having a substantially rectangular shape in top view (Tsukada:  Tsukada discloses this in Figs 1, 2, 5 and 6 and in ¶0067 where it is clear that the image sensor 30 is substantially rectangular in the top view), and is provided with a cover end formed only by the adhesive film at a portion corresponding to one side of the substantially rectangular shape, and the adhesive is arranged to entirely cover the metal film exposed on an outer surface of the electromagnetic shield (Pulver: Plulver teaches this when he discloses the structure of the electromagnetic shield structure in Figs 2 and 3.  In ¶0049, Pulver teaches that the adhesive layer 140 is used to affix the shield 100 to the electronic component upon which the shield is mounted.).

Regarding Claim 8, Tsukada in view of Pulver discloses wherein the imaging chip has a substantially rectangular shape in top view (Tsukada:  Tsukada discloses this in Figs 1, 2, 5 and 6 and in ¶0067 where it is clear that the image sensor 30 is substantially rectangular in the top view), the adhesive is arranged in a substantially hollow-square shape without a portion corresponding to the cover end in top view (Tsukada: In Fig 2, and 6 Tsukada discloses the shape in top view and appears to be a hollow-square shape), and the imaging chip is mounted on an upper side of the adhesive arranged in the substantially hollow-square shape (Tsukada:  Fig 1 and 5 show that the image sensor 30 is on the upper side of the shield which could be around the periphery of the image sensor (see ¶0077-¶0078).

Regarding Claim 11, Tsukada in view of Pulver discloses wherein the metal film includes a soft magnetic material (Tsukada: Tsukada in ¶0056 discloses that the material of the shield 40 may be a magnetic body or a conductor such as copper and iron, and preferably an iron-nickel based soft magnetic material)). Tsukada in view of Pulver discloses the claimed invention except for having a relative magnetic permeability of 1000 or more at 100 kHz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material having a relative magnetic permeability of 1000 or more at 100 kHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding Claim 12, Tsukada in view of Pulver discloses the claimed invention except wherein the metal film has a relative magnetic permeability of 5000 or more at 100 kHz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material wherein the metal film has a relative magnetic permeability of 5000 or more at 100 kHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding Claim 13, Tsukada in view of Pulver discloses wherein the metal film includes copper or aluminum (Tsukada: Tsukada in ¶0056 discloses that the material of the shield 40 may be a magnetic body or a conductor such as copper and iron, and preferably an iron-nickel based soft magnetic material).

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Takakura et al. (U.S. Patent Publication Number 2020/0154016 A1) discloses a flexible wiring circuit board includes a first insulating layer, a wire disposed at one side in a thickness direction of the first insulating layer, a second insulating layer disposed at one side in the thickness direction of the wire, a shield layer disposed at one side in the thickness direction of the second insulating layer, and a third insulating layer disposed at one side in the thickness direction of the shield layer. The shield layer includes an electrically conductive layer and two barrier layers sandwiching the electrically conductive layer therebetween in the thickness direction. The electrically conductive layer is selected from a metal belonging to a group 11, and the fourth period and the fifth period in the periodic table, and the barrier layer is selected from a metal belonging to groups 4 to 10, and the fourth to the sixth periods in the periodic table.
Lee et al. (U.S. Patent Publication Number 2016/0056188 A1) discloses an image sensor is provided. The image sensor includes a substrate, a first interlayer insulating layer, a first metal line, and a shielding structure. The substrate includes a pixel array, a peripheral circuit area, and an interface area disposed between the pixel array and the peripheral circuit area. The first interlayer insulating layer is formed on a first surface of the substrate. The first metal line is disposed on the first interlayer insulating layer of the pixel array. The second interlayer insulating layer is disposed on the first interlayer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        March 10, 2022